Exhibit 10.7


TECHNOLOGY LICENSE AGREEMENT FOR KOREA
 
October 20, 2008


  
BETWEEN:
 
FIRST AMERICAN SCIENTIFIC CORP., a company
duly constituted under the laws of Nevada, USA
having its head officeand principal place of business
at # 26 – 7621 Vantage Way, Delta, British
Columbia, Canada V4G 1A6

 
(Hereinafter referred to as “Licensor”)
 


AND: 
 
JP FAS KOREA LTD, a company duly
constituted under the laws of Korea having its
registered address at 272-31 Nonhyun-Dong,
Kangnam-Gu,  Seoul, Korea

                                                                          
(“Hereinafter referred to as “Licensee”)
 


AND:   
 
THE GUARANTOR, an individual residing
at__________________________
____________________________
Korea.

                                                                        
(“Hereinafter referred to as “Guarantor”)
 


 
WHEREAS Licensor is now and has been in the business of bringing technological
solutions to a wide variety of environmental problems and more particularly, the
areas of materials reduction, waste reduction and global recycling;
 
WHEREAS Licensor has developed and is the owner of material reduction and
dewatering technology and know-how named the “ KDS Micronex (tm)” referred to
herein as the “Licensor’s Technology” which is patented in a number of countries
as specified in Annex A (collectively referred to herein as “the Patents”);
 

 
1

--------------------------------------------------------------------------------

 

WHEREAS Licensee is desirous of profiting by using Licensor’s Technology which
is the subject matter of the Patents and of securing an exclusive license from
the Licensor to use the Licensor’s Technology for the manufacture, sale and use
of the KDS Micronizing Machine in Korea to be used in any industry.
 
WHEREAS Licensee has a permanent business in Korea and has represented that they
have the technical capability and market knowledge to actively pursue the
successful introduction and marketing of the KDS Micronizing Machine into Korea
,
 
NOW THEREFORE, in consideration of the premises and of the mutual covenants of
the parties hereto to be faithfully performed as hereinafter specified, the
parties hereto hereby covenant and agree as follows:
 
1.              PREAMBLE/RECITALS/DEFINITIONS
 
The preamble and recitals described at the beginning of this agreement shall
form an integral part of this agreement as if recited at length herein;
 
The following terms shall have the following meanings, unless the context
implies otherwise:
 
“Applications” shall mean all application of Licensor's Technology using a KDS
Micronizing Machine
 
“KDS Micronizing Machine” shall mean that micronizing and dewatering machine
created by Licensor as it exists at the date of execution of this Agreement,
utilising the Licensor’s Technology, the specifications of which are described
in Annex B hereto and shall include any and all improvements thereto from time
to time,
 
“Licensor’s Technology” shall mean all information and rights concerning the KDS
Micronizing Machine, the Patents, and the Know-How and shall include any
improvements thereto made from time to time,
 
“Know-How” shall mean all the engineering, design, manufacturing, installation,
commissioning and operation knowledge, written or oral, whether in the form of
unpatented inventions, formulae, procedures and methods or current and
accumulate skills which the Licensor has acquired, and Licensor will acquire,
concerning the KDS Micronizing Machine and shall include Technical Information.
 
“Technical Information” shall mean all documents, drawings, diagrams,
specifications, instructions, and lists listed in Annex C hereto
 
“Patents” shall mean those patents granted to or owned by Licensor, including
all patent applications which are subsequently approved after the date of this
agreement, the list of which appears in Annex A attached hereto, and includes
any new patents filed from time to time that pertain to improvements to the KDS
Micronizing Machine or the Licensor’s Technology,
 
“Territory” shall mean the country of Korea
 
“US$” shall mean the lawful currency of the United States of America.
 
“Date of signing ”shall mean the date of signing of this Agreement.
 

 
2

--------------------------------------------------------------------------------

 
 
2.              GRANT OF LICENSE
 
Licensor hereby grants to the Licensee the exclusive, non-transferable right to
use the Licensor’s Technology in the Territory for the Applications and more
particularly with regard to the Patents and Know-How for the manufacture, sale,
operation and use of KDS Micronizing Machines for a period of twelve years from
the date of signing this Agreement subject to the terms and conditions set out
herein.
 
As  consideration for this grant of license, the Licensee shall pay a Marketing
License Fee of  $300,000 USD payable as follows:
 
a)       Carry over credit for funds received from predecessor licensee  $43,500
USD
b)       Balance due of $ 256,500 USD payable by the issuance of 49 % of the
outstanding shares of JP FAS Korea Ltd. to the    Licensor
c)       There will be a minimum annual sales quota to maintain the license in
good standing as follows:
 
Year  1  -   zero
Year  2  -   five
Year 3   -   five
Year 4   -   five
Year 5   -   five
 
d)       There will be no minimum sales quota once 20 machines have been sold
and all royalty payments due thereon have been paid.
 
e)              Both parties acknowledge that one KDS machine has been
previously sold to Daeyun Enterprises by theLicensor, but has not yet been
delivered, that this sale will continue to be under the control of the
Licensor,and that there will be no infringements on the exclusivity provisions
herein by so doing. However, once the machine is delivered, the Licensee agrees
to monitor and safeguard the Licensor’s  intellectual property rights visa vis
the Daeyun machine, and to provide service to  Daeyun, if required, on a fee for
service basis as if Daeyun were its own customer. Any future purchase(s) by
Daeyun will be handled by the Licensee.
 

 
3

--------------------------------------------------------------------------------

 

3.              OBLIGATIONS OF LICENSOR
 
a)              Licensor agrees to supply Licensee with all technical
information regarding the use and operation of the KDS Micronizing Machine.
 
It is understood and agreed that the Technical Information in respect of the KDS
Micronizing Machine, which is listed in Annex B, will be furnished by Licensor
to Licensee within 30 days of the signing of this Agreement and that details of
improvements to the Licensor’s technology made from time to time will be made
available to the Licensee without additional charge.
 
The Licensee’s engineers shall be given adequate advice and schooling from the
Licensor on how to use the Technical Information for engineering, designing,
manufacturing, installation, and commissioning of the KDS Micronizing Machine.
This schooling of Licensee’s engineers, which will take place in Canada and/or
in Korea, shall be performed in accordance with the Schooling Program specified
in Annex E, at no cost for time. The travel and accommodation expense for it in
case of Korea shall be paid by the Licensee.
 
The Licensor shall send a technician to Korea for up to 5 working days to assist
in the set-up and start-up operation of the demonstration machine at no cost for
time, but travel and accommodation costs will be paid by the Licensee.
 
In furtherance of the program for development of Licensor’s Technology by
Licensee, Licensor grants to Licensee permission at any time to send, at
Licensee’s expense, a reasonable number of technicians for a reasonable time, to
Licensor’s plant to obtain any instructions or information which Licensee may
reasonably require to enable Licensee to use the Licensor’s Technology
 
Licensor shall, at the request by Licensee, furnish literature, mats of artwork
and advertising films, slides, and other promotional and training materials
available to Licensee at cost.
 
Licensor shall permit throughout the life of this agreement the exclusive use by
Licensee of the trademark “KDS Micronex” owned by Licensor.
 
Both parties will freely exchange all current and updated KDS technical data and
information between themselves without cost
 
For any commercial project, on a case-by-case basis, the additional assistance
will be provided on agreed daily rate plus expenses.
 
In the event Licensor receives any inquiry from any third party in respect of
the KDS Micronizing Machine from within the Territory, Licensor shall refer such
to Licensee.
 
 
4

--------------------------------------------------------------------------------

 


4.              OBLIGATIONS OF LICENSEE
 
Licensee agrees to use every reasonable commercial effort to fully exploit
Licensor’s Technology to the greatest extent possible throughout the Territory,
including providing its marketing, technical and business expertise to adapt the
technology to local conditions and local customers needs, and to seek out new
uses and applications that will enhance the value of the Technology and the
business opportunity for both parties.
 
Licensee agrees that it will not do or permit any act or thing whereby any of
the rights granted herein or the proprietary rights to use any trademark, trade
name, or design of the Licensor may be endangered and that it will not claim any
proprietary interest in the rights granted herein or the trademark “KDS
Micronex” except as a licensee and then only during the life of this agreement.
Licensee, if at any time required, shall execute any and all proper papers
necessary to the protection of these rights and the KDS trademark the cost of
which shall be borne by the Licensor.
 
In the event that any improvements to KDS Micronizing Machine are made or
discovered as a result of the Licensee’s work,  the Licensee shall inform such
improvements in writing to the Licensor, then said improvements will become the
property of the Licensor, and form  part of the Licensor’s Technology  which is
licensed herein.
 
For purposes of obtaining a Korean patent, these new improvements may be
patented in Korea only in the name of the licensee, but will form part of FASC
core technology to be used by them without restriction.  This patent may not be
sold to a third party without the express written consent of FASC. Should the
joint venture cease business or be discontinued for any reason whatsoever, or if
this license is terminated or expires, the patent will be transferred back to
FASC without cost or recourse.
 
Licensee agrees to keep all technical information, drawings, specifications,
manufacturing instruction, and other information relating to Licensor’s
Technology, as strictly confidential according Article 9 hereof and will provide
copies to the Licensor of all information, documents, drawings, programs,
instructions and specifications regarding improvements, design changes and
advancements made to the KDS Micronizing Machine by the Licensee upon request.
Licensee will not communicate, without the written consent of Licensor first
obtained, the same to anyone except to its officers, employees, authorized
agents or representatives, and to the extent necessary for the proper
exploitation of Licensor’s Technology (includes disclosure to sub-contractors)
in accordance with the provisions of this agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
As exclusive Licensee, the Licensee will take full responsibility for managing
and protecting FASC’s patents and intellectual property in Korea, The Licensee
will provide the Licensor with in-house technical / legal support regarding
patent issues related to intellectual property and patent protection in Korea at
no charge for time.  Any outside legal fees incurred in this regard will be paid
for by the Licensor..
 
All products manufactured by the Licensee will meet or exceed all quality
standards as established from time to time by the parties, and at all times be
in compliance with local regulations.
 
In the event Licensee receives any inquiry from any third party in respect of
the KDS Micronizing Machine from outside the Territory, Licensee shall refer
such to Licensor.
 
Licensee agrees that it will at all times during the existence of this agreement
keep accurate books of account and other record in which will be entered all
details relating to the sale of KDS Micronizing Machines in the Territory,
including the names and addresses of each purchaser.  Licensee agrees that these
books of account and other records will be kept in accordance with generally
accepted accounting principles in Korea and carefully preserved for at least ten
(10) years.
 
Licensee agrees that it will furnish to Licensor a written statement within
thirty (30) days following the close of each quarter showing the amount of
periodic royalties due for the corresponding period.
 
The statement will be broken down to show sales of KDS Micronizing Machines by
the Licensee and names and addresses of customers to whom sold.  Licensee
further agrees to pay to Licensor within thirty (30) days the royalty fees
described above computed from the date of delivery of the KDS Micronizing
Machine.
 
Licensee hereby grants to Licensor or its duly accredited representative the
right to inspect and make copies of Licensee’s books of account, for the purpose
of ascertaining or confirming the accuracy of statements rendered
hereunder.  The cost of such inspection will be borne by Licensor.
 
All amounts due herein to the Licensor will be paid absolutely net to the
Licensor without any deduction or holdback whatsoever.
 
Licensee shall be responsible to any Korean authority for the payment of any
taxes, duties, or any governmental charges of any nature whatsoever that may
become due as a result of any present or future transaction anticipated herein.
 
 
 
6

--------------------------------------------------------------------------------

 
5.              ROYALTIES
 
The Licensee hereby agrees to pay to Licensor a royalty fee as agreed for each
completed manufacture and sale of a KDS machine sold by the Licensee pursuant to
this agreement.
 
It is understood that there may be a 10 % Korean withholding tax on royalties
paid to foreign entities that the licensee must deduct from the payments due and
remit to the Korean taxation authority.
 
6.              WARRANTIES AND REPRESENTATIONS
 
6.1            Licensor hereby represents and warrants that it has the full and
sole right to enter into this Agreement with the Licensee and it is the sole,
exclusive and unencumbered owner of the Licensor’s Technology and all the
rights, title and interest in the Patents, and has the right to license the
Licensor’s Technology and Know-How.
 
6.2            Licensor warrants that as of the date of execution of this
agreement, there is in effect no license granted by it to any other person or
entity in the Territory, covering the Licensor’s Technology and Know-How and has
not entered into any agreement, arrangement or understanding, whether verbal or
written, which could in any manner be inconsistent with the rights provided in
this agreement.
 
6.3            Licensor hereby represents and warrants that there are no current
and subsisting liens, hypothecations, charges, security interests or other
encumbrances on or affecting the Licensor’s Technology and Know-How.
 
6.4            Licensor hereby represents and warrants that there are no
threatened or current claims by third parties or any unsatisfied judgments,
orders or writs of execution relating to the Licensor’s
 

 
7

--------------------------------------------------------------------------------

 

Technology and Know-How and the Licensor is not aware of any violations,
infringements or misappropriations of any third party’s rights by the Licensor’s
Technology and Know-How.
 
6.5            Licensor hereby represents and warrants that:
 
(i)              the Patents are in good standing and it is not aware of any
claim that the Patents are invalid or unenforceable and in respect of pending
Patent applications in Korea, that such applications submitted in good faith and
are in the process of proceeding towards grant;
 
(ii)             it shall pay all renewal fees and do all such acts and things
as may be necessary to maintain the Patents and shall provide Licensee with a
copy of the renewal certificates, if requested; and
 
(iii)            Licensor’s Technology and Know-How do not and will not infringe
the intellectual property rights of any person and its exploitation does not and
will not require any consent from, nor the making of any payment to, any person;
 
(iv)            Licensor hereby undertakes not to abandon the Patents or allow
the Patents to lapse.
 
7.              INFRINGEMENT
 
7.1            Licensor and Licensee shall take all reasonable steps to defend
the Licensee from and against all claims, actions, legal proceedings, judgments,
awards, and any other expenses that may arise from or in connection with
infringement or alleged infringement of any patents, know-how or other
proprietary rights of any third party because of the use or practice of the
Licensor’s Technology or Patents through the manufacture, sale, operation or
maintenance of KDS Micronizing Machine.
 
7.2            The Licensee hereby undertakes to promptly notify the Licensor of
any notice or claim of infringement or of any action for infringement of patents
brought against it by a third party based upon the use of the Licensor’s
Technology by the Licensee as permitted hereunder.
 
7.3            In the event of any person asserting claims for infringement of
intellectual property rights brought against Licensee by a third party that the
use of Licensor’s Technology results in infringing a third party patent right,
Licensor shall provide Licensee with all reasonable measures such as making such
actions as deemed necessary to avoid such infringement.
 
7.4            Each party shall advise the other in writing immediately upon
becoming aware of any acts of infringement of the Patents by a third party in
the Territory.  Licensee may institute and prosecute any proceedings to restrain
infringement or defend declaratory judgment actions relating to any rights of
the parties in respect of the Licensor’s Technology.  Licensor may participate
in such proceedings or actions, upon notice to Licensee to that effect.  In
addition, if requested by Licensee and necessary to prosecute the proceedings or
action, Licensor agrees to be made party to any such proceedings or action. It
is understood and agreed that any financial settlement resulting from such a
lawsuit shall be paid to the party who bore the costs and expenses of such
proceedings and shall be shared according to the ratio of the costs and expenses
born if both parties participated in such proceedings. If the Licensee elects to
not take any legal action against an infringing third party, then the Licensor
has the right but not the obligation to take such legal action and, in such a
case, the Licensor would pay all legal costs and would retain the entire amount
of any settlement obtained from such a third party.
 
 
 
8

--------------------------------------------------------------------------------

 
8.              INDEMNIFICATION
 
8.1            The Licensee agrees to hold harmless and indemnify the Licensor
and its directors, officers, employees and agents from and against and all loss
suffered or incurred by any one or more of them as a direct result of a material
breach by the Licensee of any of its obligations under this Agreement..
 
8.2            In no case shall either of the parties, its officers, directors,
representatives, employees, agents and affiliates be liable to the other party
for indirect or consequential damages of any kind, including any economic loss
or damage to property and loss of profits in any circumstances, except for
amounts awarded to third parties for which the other party is obligated to
indemnify hereunder.
 
8.3            Licensor and Licensee agree that the provisions of this Clause 8
shall survive termination of this agreement.
 
9.              CONFIDENTIALITY OBLIGATIONS
 
9.1           During the term of this agreement, Licensor and Licensee shall
keep confidential any of the other party’s documents, technical knowledge and
know-how confirmed and marked as confidential by writing pertaining to
Licensor’s Technology and any improvements thereof by Licensee, unless otherwise
agreed in writing.  Licensor and Licensee shall oblige their employees within
the scope of legal possibilities to maintain such confidentiality.
 
9.2            Licensor and Licensee agree that the confidentiality provisions
shall survive termination of this agreement.
 
9.3            Licensor and Licensee agree that the confidentiality requirements
shall not apply to any information which (a) has become or becomes available to
the public through no fault of the recipient, or (b) is of record in the files
of the recipient at the time of disclosure, or (c) was or is received by
recipient from any third party which has the legal right to disclose it.
 
9.4            Subject to clause 9.5 below, the foregoing confidentiality
obligation on any information shall cease upon expiry of the full term the
Licensor’s patents granted hereunder.
 
9.5            The parties acknowledge and represent that the confidentiality
clause provided for in this agreement is entirely reasonable and is necessary to
protect their respective legitimate interests.  Should a tribunal rule that the
foregoing confidentiality undertaking is unreasonable as to its duration, the
parties hereby expressly agree to grant the tribunal the necessary powers to
reduce such duration to a level it shall deem reasonable rather than declare
null such confidentiality clause.  In such an eventuality, the provisions of
this confidentiality clause shall be deemed to have been amended by the parties
retroactively to the date of signature of this agreement and the confidentiality
undertaking so amended shall be ipso facto enforceable against the parties.
 

 
9

--------------------------------------------------------------------------------

 
10.            TERM AND TERMINATION
 
10.1          Either party may terminate this agreement if:
 
  (a)         the other party goes into liquidation (except for the purposes of
amalgamation or reconstruction) or becomes a subject to winding-up proceedings
or a winding-up order or makes any voluntary composition or arrangement with its
creditors or otherwise acknowledges insolvency;
 
  (b)         an encumbrancer takes possession, or a receiver is appointed, of
any of the property or assets of the other party;
 
  (c)         anything analogous to Clause 10.1(a) and (b) above occurs under
any applicable laws;
 
  (d)         the other party commits a material breach of this agreement,
including without limiting the foregoing, and such breach is not cured within
ninety (90) days after being given notice by the other party.  For purposes of
clarification, “material breach” shall include without limitation any failure to
pay royalties or other payments when due under this agreement, or failure to
meet minimum sales quotas.
 
  (e)         the other party ceases, to carry on business.
 
10.2          Termination of this agreement for any cause shall not release a
party from any liability which at the time of such termination has already
accrued in favour of the other party, or which thereafter may accrue in respect
of any act or omission prior to such termination.
 
11.            NOTICE
 
11.1          Any notices, demands or other communications required or permitted
to be given or made hereunder shall be in writing and delivered personally or
sent by courier with recorded delivery, by post or by legible facsimile
addressed to the intended recipient at its address stated in Clause 11.2 below
or to such other address or facsimile number as a party may from time to time
duly notify the other. Any such notice, demand or communication shall, unless
the contrary is proved, be deemed to have been duly served:
 
  (i)           if sent by international courier, upon notification by the
courier’s tracking system that the package has been delivered,
 
  (ii)          if sent by facsimile, at the time of transmission, provided
that, following the transmission, the sender’s facsimile machine produces a
transmission confirmation report, confirming successful transmission of the
facsimile.
 

 
10

--------------------------------------------------------------------------------

 
 
11.2          The notices shall be sent to the following contacts:

 
 
 
LICENSOR 
 
 
Mr. C Kantonen
FIRST AMERICAN SCIENTIFIC CORP.
# 26 – 7621 Vantage Way
Delta, BC
Canada V4G 1A6
Tel:  (778) 298 8001
Fax: (604) 459 8002



 
 
 
LICENSEE
 
___________________________
___________________________
___________________________
___________________________
 
 
GUARANTOR
____________________________
____________________________
____________________________

 


 
11

--------------------------------------------------------------------------------

 
 
12.            ADVICE OF COUNSEL, GOOD FAITH AND FAIR CONSIDERATION
 
12.1          Each of the parties hereto has received the advice of independent
legal counsel or has had the opportunity to receive such advice by counsel,
prior to signing this agreement.  Each of the parties hereto acknowledges that
no other party or agent or attorney of any party has made a promise,
representation not contained herein concerning the subject matter herein to
induce the other party to execute this agreement.
 
12.2          Each of the parties hereto acknowledges and declares that this
agreement was freely negotiated by it in good faith, that the agreement does not
constitute a contract of adhesion, that there was no exploitation of either
party by the other, and that there is no serious disproportion between the
consideration provided by the Licensor and the Licensee.
 
13.            GOVERNING LAW
 
13.1          This agreement and all documents ancillary hereto, and the
obligations of the parties hereto shall be governed by and construed in
accordance with the laws applicable in Korea.
 
14.            NON-AGENCY RELATIONSHIP
 
14.1          The parties are independent of one another, and this agreement
does not give either party the right to bind the other to any obligation, or to
assume or to incur any obligation on behalf of or in the name of the other
party. This agreement shall not be interpreted to make one party a partner,
employee, agent or other representative of the other for any purpose. Each party
shall use its own name when soliciting, negotiating and completing contracts, so
that the transaction indicates that it is acting on its own behalf and not for
the other party.
 
15.            WAIVER
 
15.1          No party shall be deemed to have waived its right to enforce any
obligation of the other party under this agreement unless the waiver is in
writing signed by the waiving party.  If a party does not exercise a right under
this agreement, or does not require full performance by the other party, or
accepts payment by the other party, that shall not be construed as a waiver by
either the party of any right under this agreement.  To be effective, a waiver
by a party of a right under this agreement must be in writing, but no such
waiver shall constitute a waiver of rights regarding any other breach or any
subsequent similar breach of this agreement.
 

 
12

--------------------------------------------------------------------------------

 
16.            ESCALATION OF DISPUTES
 
16.1          Should any dispute or difference arise between Licensee and
Licensor either during this agreement or after termination of this agreement as
to any matter arising out of or as a result of this agreement, except to the
extent that an equitable remedy is sought or circumstances clearly indicate that
the time required for the process set forth in this Clause would cause
irreparable harm to a party, either party shall first give to the other party
notice in writing of such dispute or difference and at the expiration of fifteen
(15) days unless it shall have been settled, such dispute or difference shall be
referred to the Licensee’s and the Licensor’s respective contact persons
stipulated in Clause 11.2 above for resolution.  If within an additional fifteen
(15) days such dispute shall not have been settled, then the parties shall have
the right to pursue arbitration as set forth below.
 
17.            ARBITRATION
 
17.1         All disputes, controversies or differences which may arise between
the parties hereto, out of or in relation to or in connection with this
Agreement shall be finally settled by arbitration in Korea, pursuant to the
existing Commercial Arbitration Rules if Licensor requests the arbitration, or
in Vancouver, British Columbia, pursuant to the International Commercial
Arbitration Rules of British Columbia International Arbitration Centre if
Licensee requests the arbitration.
 
18.            SUCCESSORS AND ASSIGNMENTS
 
18.1          Without the prior written consent of each party, neither party
shall transfer, assign, sell, pledge or encumber any of the rights granted under
this agreement in any manner whatsoever, or license or sub-licence to any third
party any of the Licensor’s Technology.
 
18.2          This agreement shall inure to the benefit of and bind the parties
and their respective successors and permitted assigns.
 
19.            HEADINGS, GENDER, ETC.
 
19.1          The use of all headings and the division of this agreement into
clauses are only for the convenience of the reader, and shall not affect the
legal interpretation of this agreement. As used in this agreement, the singular
number includes the plural and vice versa, use of a particular gender includes
all other genders and the word  "person" includes an individual, a partnership,
a trust, a personal representative, a body corporate and politic, the Crown and
any Crown representative, an association and any other incorporated or
unincorporated organization or entity.
 

 
13

--------------------------------------------------------------------------------

 
20.            ENTIRE AGREEMENT.
 
20.1          This agreement supercedes all prior agreements and is the entire
agreement and understanding between the parties regarding its subject matter,
and supersedes all previous agreements and understandings between the parties
regarding its subject matter. No party is relying on any representation,
warranty, condition, inducement, promise or other assurance (express or implied,
oral or written, statutory or otherwise), which may have been made previously by
another party concerning this agreement and its subject matter, unless it is
specifically stated in this agreement.
 
This agreement may only be amended by a written agreement between the parties.
 
21.            SEVERABILITY
 
21.1          Each provision of this agreement is separate and distinct from the
others, such that any decision of a court or tribunal to the effect that any
provisions of this agreement is null or unenforceable shall in no way affect the
validity of the other provisions of this agreement or the enforceability
thereof. Notwithstanding the above, such invalid provision shall be interpreted,
to the extent possible, so as best to reasonably effect the original intent of
the parties.
 
22.            LANGUAGE
 
The parties have specifically agreed that this agreement as well as all other
documents relating to this agreement, including notices, be written in English
only.
 
23.            JOINT AND SEVERAL OBLIGATIONS OF THE LICENSEE AND GUARANTOR
 
As a material condition of this grant, the Licensee agrees to fabricate one
machine and establish a demonstration facility in Korea within 6 months of the
signing of this agreement, or in lieu of this provision, the licensee may pay
the royalty due on one machine and be free to proceed without this obligation to
establish such a demonstration facility.
 
Licensee and Guarantor agrees to use every reasonable commercial effort to fully
exploit Licensor’s Technology to the greatest extent possible throughout the
Territory, including providing its marketing, technical and business expertise
to adapt the technology to local conditions and local customers needs, and to
seek out new uses and applications that will enhance the value of the Technology
and the business opportunity for both parties.
 
 
14

--------------------------------------------------------------------------------

 
Licensee and Guarantor agree that it will not do or permit any act or thing
whereby any of the rights granted herein or the proprietary rights to use any
trademark, trade name, or design of the Licensor may be endangered and that it
will not claim any proprietary interest in the rights granted herein or the
trademark “KDS Micronex” except as a licensee and then only during the life of
this agreement. Licensee and Guarantor, if at any time required, shall execute
any and all proper papers necessary to the protection of these rights and the
KDS trademark the cost of which shall be borne by the Licensor.
 
In the event that any improvements to KDS Micronizing Machine are made or
discovered as a result of the Licensee’s or Guarantor’s work,  the Licensee
shall inform such improvements in writing to the Licensor, then said
improvements will become the property of the Licensor, and form  part of the
Licensor’s Technology  which is licensed herein.
 
Licensee and Guarantor agrees to keep all technical information, drawings,
specifications, manufacturing instruction, and other information relating to
Licensor’s Technology, as strictly confidential according Article 9 hereof and
will provide copies to the Licensor of all information, documents, drawings,
programs, instructions and specifications regarding improvements, design changes
and advancements made to the KDS Micronizing Machine by the Licensee upon
request. Licensee will not communicate, without the written consent of Licensor
first obtained, the same to anyone except to its officers, employees, authorized
agents or representatives, and to the extent necessary for the proper
exploitation of Licensor’s Technology (includes disclosure to sub-contractors)
in accordance with the provisions of this agreement.
 
As exclusive Licensee, both the Licensee and the Guarantor will take full
responsibility for managing and protecting FASC’s patents and intellectual
property in Korea. The Licensee will provide the Licensor with in-house
technical / legal support regarding patent issues related to intellectual
property and patent protection in Korea at no charge for time. Any outside legal
fees incurred in this regard will be paid for by the Licensee.
 
All products manufactured by the Licensee or the Guarantor will meet or exceed
all quality standards as established from time to time by the parties, and at
all times be in compliance with local regulations.
 
In the event Licensee receives any inquiry from any third party in respect of
the KDS Micronizing Machine from outside the Territory, Licensee shall refer
such to Licensor.
 
Licensee agrees that it will at all times during the existence of this agreement
keep accurate books of account and other record in which will be entered all
details relating of the sale of KDS Micronizing Machines in the Territory,
including the names and addresses of each purchaser.  Licensee agrees that these
books of account and other records will be kept in accordance with generally
accepted accounting principles in Korea and carefully preserved for at least ten
(10) years.
 
Licensee agrees that it will furnish to Licensor a written statement within
thirty (30) days following the close of each quarter showing the amount of
periodic royalties due for the corresponding period.  The statement will be
broken down to show sales of  KDS Micronizing Machines by the Licensee and names
and addresses of customers to whom sold.  Licensee further agrees to pay to
Licensor within fifteen (15) days the royalty fees described above computed from
the date of delivery of the KDS Micronizing Machine.
 

 
15

--------------------------------------------------------------------------------

 
 
Licensee hereby grants to Licensor or its duly accredited representative the
right to inspect and make copies of Licensee’s books of account, for the purpose
of ascertaining or confirming the accuracy of statements rendered hereunder. The
cost of such inspection will be borne by Licensor.
 
All amounts due herein to the Licensor will be paid absolutely net to the
Licensor without any deduction or holdback whatsoever.
 
Licensee shall be responsible to any Korea authority for the payment of any
taxes, duties, or any governmental charges  of any nature whatsoever that may
become due as a result of any present or future transaction anticipated herein.
 
24.            COSTS
 
Each party shall bear its costs and expenses incurred in and on account of the
negotiation, drafting and conclusion of this agreement.
 
The parties hereto agree to all of the above and have so indicted their
acceptance as evidenced by their signatures below:
 

SIGNED BY J. Brian Nichols ) J. BRIAN NICHOLS
for and on behalf of 
FIRST AMERICAN SCIENTIFIC CORP
in the presence of:-
...............................…………………
Name:
Designation:
Date:   /           /
CALVIN KANTONEN
Witness
Name:  Calvin Kantonen
)
)
)

                                                                                                 

SIGNED BY Hae Sung Chang ) HAE SUNG CHANG
for and on behalf of 
JP FAS KOREA LTD
in the presence of:-
...............................…………………
Name:
Designation:
Date:   /           /
CALVIN KANTONEN
Witness
Name:  Calvin Kantonen
)
)
)

 
 

 
16

--------------------------------------------------------------------------------

 
 

SIGNED BY THE GUARANTOR(S)    )
for and on behalf of 
 
in the presence of:
PARK, JAE KWON
Name: Park, Jae Kwon
Designation:
Date:   /           /
CALVIN KANTONEN
Witness
Name:  Calvin Kantonen
)
)
)

 
                                                                                   
 
 
 
 
 

 
17

--------------------------------------------------------------------------------

 




